BlaND, Judge,
delivered the opinion of the court:
The importer, petitioner herein, entered on December 1, 1920, at the New York customhouse, certain perfumes made in Paris. The final appraised value, which was ascertained on June 22, 1922, exceeded the entered values sufficiently to require a levying of additional duties. The importer, on October 2, 1922, filed with the Board of General Appraisers its petition for remission of additional duties under section 489 of the tariff act of 1922. The entry had not been liquidated. The board denied the application of the petitioner and dismissed the petition. Upon the authority of Wm. A. Brown & Co. et al. v. United States (12 Ct. Cust. Appls. 93; T. D. 40026), decided concurrently herewith, the motion of the Government to dismiss is overruled and the judgment of the Board of General Appraisers is hereby affirmed.